Rebecca L.




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 16, 2015

                                      No. 04-15-00551-CV

                                Richard Matthew VILLAREAL,
                                          Appellant

                                                v.

                                   Rebecca L. VILLAREAL,
                                           Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18202
                          Honorable Gloria Saldana, Judge Presiding

                                         ORDER
         The trial court’s judgment was signed July 31, 2015. No motion for new trial or other
motion that would have extended the appellate deadlines was filed. Therefore, appellant’s notice
of appeal was due August 31, 2015 – the thirtieth day, August 30, 2015, was a Sunday. The
notice of appeal was filed September 3, 2015 – three days late. On September 14, 2015, within
the fifteen-day time period for filing an extension of time to file the notice of appeal, appellant
filed in this court an extension of time to file the notice of appeal, stating the notice of appeal
was not timely filed due to “confusion between trial counsel and appellate counsel,” but this was
the result of accident or mistake, and was not deliberate or intentional. See Hone v. Hanafin, 104
S.W.3d 884, 886 (Tex. 2003). Based on appellant’s explanation, we GRANT the motion to
extend time to file the notice of appeal.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court